The Attorney-General stated that he interposed no objection to the consideration of the questions of law presented by the certificate.
The court retired for consultation, and on its return dismissed the cause for want of jurisdiction.
The present proceeding is not a reservation under General Statutes, § 751. We are not asked for *Page 597 
advice as to any judgment to be rendered in the future by a judge of the Superior Court, but for a decision to be communicated to the secretary of the State.
Nor is it an appeal, under General Statutes, § 807, from a final judgment of a judge of the Superior Court for error in any decisions or rulings by him upon questions of law in a proceeding within his jurisdiction. No decision or ruling was made by Judge Wheeler upon any of the questions of law which were raised before him; no final judgment has been rendered by him disposing of the complaint; and no appeal has been taken in the proceeding to the term of this court next to be held in this or any other judicial district.
If we possess jurisdiction to hear this cause, it must be by virtue of General Statutes, §§ 1683, 1684. These sections contemplate action by this court only by way of review of questions of law decided by a judge of the Superior Court. His certificate of his "finding or decision," if he find that there was "any error in the rulings of the moderator, or any mistake in the count of said votes," is to be transmitted to the secretary of the State, in which case it is made "final and conclusive upon all questions relating to errors in the rulings of said moderators and to the correctness of said count, and shall operate to correct the returns of such moderators or presiding officers so as to conform to such finding or decision, unless the same be appealed from as hereinafter provided." The provision to which reference is thus made is found in § 1684, which reads as follows: —
"If, upon any such hearing by a judge of the superior court, any question of law shall be raised, which any party to the complaint shall claim should be reviewed by the supreme court of errors, such judge, instead of filing the certificate of his finding or decision with the secretary of state, shall transmit the same, including therein such questions of law, together with a proper finding of facts, to the chief justice of the supreme court of errors, who shall thereupon call a special session of said court for the purpose of an immediate hearing upon the questions of law so certified; and a copy of the finding and decision so certified by the judge *Page 598 
of the superior court, together with the decision of the supreme court of errors on the questions of law therein certified, shall be duly attested by the clerk of the supreme court of errors, and by him transmitted to the secretary of state on or before the third Monday of the December next succeeding such election; and the finding and decision of the judge of the superior court, together with the decision of the supreme court of errors on the questions of law thus certified, shall be final and conclusive upon all questions relating to errors in the rulings of said moderators and to the correctness of said count, and shall operate to correct the returns of such moderators or presiding officers so as to conform to such decision of said court."
It thus appears that the certificate of the judge of the Superior Court is to be filed with the secretary of the State unless his "finding or decision" be "appealed from" by a party to the proceeding, who desires that a question of law raised before the judge may "be reviewed" by this court. There can be no judicial review of a question of law which has not been previously determined. No decision of any of the questions of law which were raised before Judge Wheeler
was made by him. There is therefore nothing to review and the cause is dismissed for want of jurisdiction.
In this opinion the other judges concurred.
After the dismissal of the case by this court on December 9th, 1904, the parties appeared before Judge Wheeler and requested him to decide the issues raised upon the hearing previously held by him, and to transmit a certificate of his finding and decision thereon to the Chief Justice of the Supreme Court of Errors. This request was complied with, and a decision rendered which upheld the rulings and action of the moderator; and a certificate thereof was transmitted to the Chief Justice on December 14th, 1904. On the same day the complainant gave notice of appeal to this court, and on December 20th filed his appeal, which was taken to the term next to be held in the third judicial district on the third Tuesday of January, 1905. *Page 599